NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOE PATRICK FLARITY,                            No. 20-35666

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05219-RBL

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON; PIERCE
COUNTY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Joe Patrick Flarity appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims related

to a traffic infraction and a bridge closure by the state. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Flarity’s request for oral
argument, set forth in the opening and reply briefs, is denied.
28 U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010) (dismissal under Federal Rule of Civil Procedure 12(b)(6)); Noel v.

Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal under the Rooker-Feldman

doctrine). We affirm as to all defendants.

      The district court properly dismissed Flarity’s claims related to his traffic

infraction for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine because these claims constituted a forbidden “de facto appeal” of a prior

state court judgment. Noel, 341 F.3d at 1163-65 (discussing proper application of

the Rooker-Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d

609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim

because the relief sought “would require the district court to determine that the

state court’s decision was wrong and thus void”).

      The district court properly dismissed Flarity’s claims related to the bridge

closure because Flarity failed to allege facts sufficient to state a plausible due

process or equal protection claim. See County of Sacramento v. Lewis, 523 U.S.

833, 845-48 (1998) (the touchstone of due process is protection against arbitrary

action of the government and prevents government conduct that shocks the

conscience); Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (“To state a

claim under 42 U.S.C. § 1983 for a violation of the Equal Protection Clause of the

Fourteenth Amendment a plaintiff must show that the defendants acted with an


                                           2                                     20-35666
intent or purpose to discriminate against the plaintiff based upon membership in a

protected class.” (citation and internal quotation marks omitted)); see also Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (a claim has facial plausibility when the plaintiff

pleads factual content allowing the reasonable inference that defendant is liable for

the misconduct alleged); City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (a

Monell claim cannot survive in the absence of an underlying constitutional

violation); cf. Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 276-77

(1993) (describing federal guarantee of right to travel).

      The district court did not abuse its discretion by denying Flarity’s motion for

recusal of the district judge because Flarity failed to establish extrajudicial bias or

prejudice. See 28 U.S.C. § 455 (circumstances requiring recusal); Clemens v. U.S.

Dist. Court, 428 F.3d 1175, 1178 (9th Cir. 2005) (test for disqualification under

§ 455(a)); E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1294-95 (9th

Cir. 1992) (setting forth standard of review).

      The district court did not abuse its discretion by denying Flarity’s motions to

disqualify counsel for Pierce County, compel initial disclosures, and stay the

proceedings because Flarity failed to demonstrate any basis for such relief. See

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (district

court has broad discretion to manage its docket).

      We do not consider matters not specifically and distinctly raised and argued


                                           3                                     20-35666
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      In light of our disposition affirming the dismissal of Flarity’s claims as to all

defendants, the opposed motions for summary affirmance and a stay of the briefing

schedule (Docket Entry Nos. 16, 17) are denied as moot.

      All remaining pending motions and requests are denied.

      AFFIRMED.




                                          4                                       20-35666